        Case 1:21-cv-01123-HBK Document 3 Filed 07/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL E. WALKER, II,                            Case No. 1:21-cv-01123-HBK
12                       Plaintiff,                     ORDER DIRECTING CLERK OF COURT TO
                                                        ADMINISTRATIVELY CLOSE CASE AND
13           v.                                         FILE PETITION AS A MOTION FOR
                                                        RECONSIDERATION IN CASE NO. 1:11-cv-
14    W.L. MONTGOMERY,                                  00585-AWI-SKO
15                       Defendant.                     (Doc. No. 1)
16

17          Petitioner Michael E. Walker, II, a state prisoner, has pending a pro se petition for writ of

18   habeas corpus under 28 U.S.C. § 2254, which the Court construes as a motion for reconsideration.

19   (Doc. No. 1). Petitioner states and the Court has confirmed that he has previously sought relief

20   for the claims raised in the instant petition in Walker v. Brazelton, No. 1:11-cv-00585-AWI-SKO

21   (E.D. Cal. Mar. 19, 2013). In the instant petition, Petitioner states that he seeks to “reopen” 1:11-

22   cv-00585-AWI-SKO due to a change in California state law. (Doc. No. 1 at 15). Further,

23   Petitioner states that he seeks relief from the decision entered in 1:11-cv-00585-AWI-SKO under

24   Federal Rule of Civil Procedure 60(b). (Id. at 13-14). Accordingly, the Court construes the

25   petition as a motion for reconsideration of this Court’s decision in 1:11-cv-00585-AWI-SKO.

26   Therefore, the Clerk of Court is directed to administratively close the instant case and file the

27   instant petition in 1:11-cv-00585-AWI-SKO as a motion for reconsideration.

28
        Case 1:21-cv-01123-HBK Document 3 Filed 07/29/21 Page 2 of 2


 1            Accordingly, it is ORDERED:

 2            The Clerk of Court is directed to administratively close the instant case and to file the

 3            petition (Doc. No. 1) as a motion for reconsideration in Walker v. Brazelton, No. 1:11-cv-

 4            00585-AWI-SKO (E.D. Cal. Mar. 19, 2013).

 5

 6
     Dated:      July 29, 2021
 7                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
